Citation Nr: 0126372	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, claimed as residuals of a spinal tap.

2.  Entitlement to a higher disability evaluation for 
residuals of a right chest wall strain, currently evaluated 
as 10 percent disabling.

3.  Entitlement to higher (compensable) disability evaluation 
for status postoperative residuals of a right herniorrhaphy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had many years of service in the Alabama National 
Guard.  He is credited with a period of active duty service 
from September 24, 1980 to March 20, 1981.  He was 
subsequently recalled to active duty in support of Operation 
Desert Shield/Storm from September 12, 1990 to May 28, 1991; 
he served in Southwest Asia from October 26, 1990 to March 
14, 1991.  The veteran also had a period of active duty 
service from March 25, 1995 to August 10, 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in August 1999.  A copy 
of the transcript of that hearing has been associated with 
the veteran's claims folder.

The veteran failed to report for his scheduled September 2001 
videoconference hearing with the undersigned Member of the 
Board.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's applications for reopen and claims for higher 
disability evaluations has been obtained by the agency of 
original jurisdiction.

2.  The Montgomery VARO granted service connection and 
assigned a noncompensable disability evaluation for status 
postoperative residuals of a right herniorrhaphy in a January 
1992 rating decision.  Service connection for a back 
disability, claimed as residuals of a spinal tap, was denied.  
The veteran failed to file a timely and adequate notice of 
disagreement.

3.  Probative evidence has been submitted since the RO's 1992 
rating decision, denying service connection for a back 
disability, claimed as residuals of a spinal tap, as there is 
now medical evidence indicating the presence of current 
disability.

4.  Throughout this appeal, the veteran's service-connected 
right chest wall strain has been manifested by no more than 
moderate disability of Muscle Group XXI.

5.  Throughout this appeal, there has been no clinical 
evidence of the recurrence of hernia, abdominal or abdominal 
wall defect.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
back disability, claimed as residuals of a spinal tap, is 
final.  38 U.S.C. § 4005 (1988); 38 C.F.R. § 19.192 (1991); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  Evidence submitted since the January 1992 rating decision 
is new and material, and the claim of entitlement to service 
connection for a back disability, claimed as residuals of a 
spinal tap, was properly reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for assignment of a disability evaluation in 
excess of 10 percent for residuals of a right chest wall 
strain, Muscle Group XXI, are not met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(c), 3.400 
and Part 4, including §§ 4.7, 4.10, 4.40, 4.45, Diagnostic 
Code 5321 (1991) and (2001).

4.  The criteria for assignment of a compensable disability 
evaluation for status postoperative residuals of a right 
herniorrhaphy are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.10, Diagnostic Code 
7338 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the veteran was notified of the evidence 
necessary to warrant increased evaluations for hearing loss, 
tinnitus, and lumbosacral strain.  This notification was 
contained within the numerous rating decisions, statement of 
the case, and supplemental statements of the case issued to 
the veteran.  The Board concludes that the discussions in 
these documents adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that identified 
records relevant to the claims before the Board have been 
obtained. Further, in keeping with the duty to assist, the 
veteran has undergone VA examinations in 1991, 1996, and 
1998.  

Accordingly, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Propriety of Reopening the Claim of Service Connection for a 
Back Disability

Review of the record reveals that the RO has treated the 
veteran's claim of entitlement to service connection for a 
back disability, claimed as residuals of a spinal tap, as an 
original claim, but because of the prior final 1992 RO 
decision it is more properly treated as a claim to reopen on 
the basis of new and material evidence.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. § 7104 (West 1991); 
see Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996) and 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).

As a jurisdictional matter, the question of whether new and 
material evidence has been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits.  Id.

The Montgomery VARO granted service connection and assigned a 
noncompensable disability evaluation for status postoperative 
residuals of a right herniorrhaphy in a January 1992 rating 
decision.  Service connection for a back disability, claimed 
as residuals of a spinal tap, was denied.  The veteran filed 
a notice of disagreement; however, he failed to specify which 
determinations with which he disagreed.  The RO informed the 
veteran of its determination that he failed to file a valid 
notice of disagreement by VA letter dated April 16, 1993.  
The letter indicated to the veteran that he could filed 
another notice of disagreement by indicating any specific 
determinations that he disagreed with, if he did so within 
60-days of the date of the letter.  Otherwise, the 
determination as to the adequacy of the notice of 
disagreement was appealable to the Board.  A statement of the 
veteran's procedural and appellate rights was enclosed.  The 
veteran did not initiate an appeal to the Board or file an 
adequate notice disagreement within 60-days of the VA letter.  
Thus, the January 1992 rating decision became final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001).  

Having reviewed the record, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a back disability, claimed as 
residuals of a spinal tap.  As alluded to above, the 1992 
rating decision denied entitlement to service connection on 
the basis that residuals of a spinal tap disorder were not 
shown by the evidence of record.  

In conjunction with the present appeal, however, the Board 
observes that the 1998 VA examination report indicated the 
presence of lumbar spine disability.  The Board finds that 
this evidence is "new and material" since it demonstrates 
current disability, the lack of which was a basis for the 
previous denial.  See 38 C.F.R. § 3.156 (2001).  

The Board also finds that notwithstanding the VCAA, the new 
law does not preclude the Board from adjudicating this 
portion of the veteran's claim.  This is so because the Board 
is taking action favorable to the veteran by reopening the 
claim.  Reopening the claim, prior to referring the claim to 
the RO for consideration of the merits under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Evaluation of Right Chest Wall Strain and Right Herniorrhaphy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2001).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With respect to the veteran's right chest wall strain, 
however, the Board observes that he has expressed 
dissatisfaction with the initial rating assigned following 
military discharge.  This necessitates that the Board 
consider not only whether he is currently entitled to an 
increased disability rating for this disability, but also 
whether or not he was entitled to an increased disability 
rating at any time since the effective date of his initial 
grant of service connection, even if only temporarily.  Cf. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings); see 
38 C.F.R. §§ 3.156(c), 3.400, 3.500 (2001).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2001).

In this case, entitlement to service connection for residuals 
of a right chest wall strain and residuals of a right 
herniorrhaphy were established based on records pertaining to 
the veteran's second period of active duty service.  These 
records show that the veteran was recalled to duty in support 
of Operation Desert Storm/Desert Shield on September 12, 
1990; he apparently did not undergo physical examination at 
that time.  On October 18, 1990, he was seen with a one-month 
history of chest pain.  Physical examination revealed a 
diagnosis of chest pain, etiology unclear.  On October 24, 
1990, the veteran underwent treadmill testing.  The 
diagnostic impression was atypical chest pain with minimal 
risk factors with a normal treadmill exercise stress test.  
There were also no contraindications from a cardiac 
standpoint noted, so the veteran was cleared for retention or 
mobilization.  He was given an individual sick slip for 
sinusitis and musculoskeletal chest pain in November 1990.  
In February 1991, he was seen with complaints of pain after 
heavy lifting.  Physical examination revealed symptomatology 
compatible with a right hernia and a questionable left 
hernia.  In March 1991, he was evacuated to the Continental 
United States and subsequently underwent a right inguinal 
hernia repair.  The Physician's Summary portion of a May 1991 
Report of Medical History for separation examination purposes 
indicates, in pertinent part, that the veteran complained of 
pain in the chest and heart palpitation, which was checked 
with negative results.  It was noted that the veteran had a 
hernia repair and complained of low back pain after the 
surgery.  The accompanying Report of Medical Examination 
indicates a normal clinical evaluation, save the right 
inguinal herniorrhaphy.  The veteran was discharged from 
active duty service on May 28, 1991.

In conjunction with his original application for VA benefits, 
the veteran was afforded VA general medical examination in 
December 1991.  Physical examination of the veteran revealed, 
in pertinent part, that the chest moved well.  Palpation, 
percussion and auscultation were noted to be within normal 
limits.  The heart was within normal limits.  The bones and 
joints were also noted to be within normal limits.  The 
abdomen was soft, with no masses or tenderness, but there was 
some rigidity on the right lower quadrant (RLQ) from in the 
inguinal area.  The umbilical area was within normal limits.  
There was no organomegaly.  The veteran was found to have a 
repaired hernia on the right side, with a scar about 4-inches 
long and well healed.  There was slight discomfort noted on 
deep palpitation of the area.  The left side was noted to be 
okay.  X-rays of the chest were noted to be normal.  The 
diagnoses were status post right herniorrhaphy and history of 
discomfort and cramps in the right lower quadrant (RLQ) and 
umbilical areas.

VA treatment records developed in 1992 and 1993 show 
treatment on occasion for variously diagnosed intermittent 
periumbilical pain.  A September 1992 barium enema study 
revealed the presence of a cecal diverticulum; no other 
abnormalities were demonstrated.  A September 1992 upper 
abdominal ultrasound revealed normal findings.

The veteran was recalled to active duty service from March 
25, 1995 to August 10, 1995.  In April 1995, he was seen with 
a four-day history of muscle pain on the right side.  
Physical examination revealed a diagnosis of chest pain, 
possibly costochondritis; rule-out heart disease.  The 
veteran was referred to and reported for follow-up 
examination at the Internal Medicine Clinic in May 1995.  
Physical examination at that time revealed a diagnosis of 
musculoskeletal strain.  On Report of Medical History for 
annual examination purposes in August 1995, the veteran 
complained of pain and pressure in the chest.  The 
accompanying Report of Medical Examination, however, reflects 
an entirely normal clinical evaluation.

A medical statement of G. M. March, M.D., received in March 
1996, indicates treatment on occasion for right chest pain 
over the 4th rib junction in 1995.  Physical examination 
revealed a diagnosis of costo-chrondral pain (etiology 
undetermined) at the right 4th level.

On general medical examination in November 1996, the veteran 
complained of chest pain related to physical training (PT) 
while in the military.  Physical examination revealed, in 
pertinent part, that the veteran's skin, including the 
appendages, was within normal limits.  His heartbeat was 
regular and strong.  Carotids were normal to auscultation.  
The peripheral vessels appeared to be satisfactory.  Doral 
pedal pulses were adequate.  The chest was normal to 
auscultation.  The veteran related no hemorrhoids.  Bowels 
were normal.  There was no visibility of blood.  There was no 
pain with bowel movements.  The right inguinal hernia that 
was repaired in 1991 appeared to be satisfactory, and 
palpated as a normal repair.  There was evidence of anterior 
chest wall pain, which the veteran again related that this 
occurred during PT exercises.  No other scars or injuries 
were noted.

VA outpatient treatment records developed in 1996 and 1997 
show treatment on occasion for myofascial pain at the 
bilateral sterno-chondral junction.  The veteran declined 
local injections.  

The veteran was also afforded VA orthopedic examination in 
July 1998.  On physical examination, there was no deformity 
of the chest wall noted.  However, there was tenderness to 
palpation along the right sternal border.  The diagnoses 
included residuals of right chest wall strain with chronic 
sternochondral junction pain.  The examiner noted that the 
veteran described a specific onset of right chest wall pain 
while doing sit-ups, when he heard a pop in the chest region 
followed by the onset of pain.

On VA general medical examination in August 1998, the veteran 
complained of occasional discomfort at the right inguinal and 
umbilical area since a hernia surgery seven years prior.  He 
also gave a history of chest wall injury at the junction of 
the breastbone and ribs in the right side during physical 
training.  He further complained of continuous mild to 
moderate pain especially with twisting movement.  On physical 
examination, the veteran's skin, including the appendages, 
was noted to be normal.  His chest was noted to be 
symmetrical.  His lungs were clear to auscultation.  His 
abdomen was soft and nontender.  There were no masses or 
organomegaly.  There was mild vague pain at the lower left 
quadrant area.  Chest x-rays were noted to be normal.

VA outpatient treatment records developed between 1997 and 
1999 show treatment on occasion for chest pain with any 
exertion or lifting.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in August 1999.  As to 
chest, the veteran stated that his pain was in the middle of 
the chest and runs from the right to the left.  He reported 
that his chest gets real tight, on a day-to-day basis.  The 
disorder was actually a ligament condition, and is productive 
of shortness of breath.  He also reported that certain 
movements cause him pain.  He indicated that he takes pain 
medication twice a day.  With regard to his hernia condition, 
he reported that he had a tight cord feeling at his navel.  
When he bends over, he noted that he can hardly straighten up 
at times.  He reported that the condition feels like a 
pulling muscle sensation.  He reported that he had tenderness 
at the surgical scar site, as well as pain around his navel 
which comes and goes.

i.  Right Chest Wall Strain

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas, 1 Vet. App. at 312-13.  VAOGCPREC 11-97 at 
1.  This determination depends on the facts of the particular 
case and therefore is made on a case-by-case basis.  
VAOGCPREC 11-97 at 2.  However, if the amended version is 
more favorable, that provision shall apply only to periods 
from and after the effective date of the amendment, and the 
prior version shall apply to periods preceding the amendment.  
VAOGCPREC 03-2000; see also 38 U.S.C.A. § 5110(g) (West 1991) 
(a liberalizing law shall not be earlier than the effective 
date thereof).

Throughout this appeal, the varying levels of compensation 
assignable for differing levels of severity of muscle injury, 
contained in Diagnostic Codes 5301 through 5323, have 
remained essentially unchanged, with only some minor textual 
changes in descriptions of some muscles but not the ratings 
becoming effective on July 3, 1997.  38 C.F.R. §§ 4.47 
through 4.54 were removed and reserved.  38 C.F.R. §§ 4.55 
(principles of combined ratings for muscle injuries) and 4.56 
(evaluation of muscle injuries) were revised, and 38 C.F.R. § 
4.72 was removed and reserved.  While the principles of 
combined ratings for muscle injuries contained in 38 C.F.R. § 
4.55 were changed, the change was merely organizational and 
provided for greater clarity in application of those 
principles.

Because there was no substantive change in the rating 
criteria contained in the Diagnostic Codes nor in the 
application of the principles of combined ratings for muscle 
injuries, neither the version in effect prior to nor that in 
effect after July 3, 1997 is more favorable.  Accordingly, 
under Karnas, neither the old nor the new regulations and 
criteria are more favorable.  

Under 38 C.F.R. § 4.55(b), the principles of combined ratings 
for muscle injuries, "[f]or rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions: [including] 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 
5318)."  Under 38 C.F.R. § 4.56(c) [formerly §§ 4.50 and 
4.54] the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under 38 C.F.R. § 4.56(b) [formerly § 4.72] a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

Under 38 C.F.R. § 4.56(d) muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  In 
determining the classification of the injury, the type of 
injury, history and complaints, and objective findings are 
considered.  The criteria for a moderate injury and for a 
moderately severe injury are set forth at 38 C.F.R. § 
4.56(d)(3) and 4.56(d)(4).

Under § 4.56(d)(2), for moderate disability of muscles, the 
type of injury is frequently a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings are the presence of small or 
linear entrance and exit scars, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Historically, the record should reflect a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.

Under § 4.56(d)(3), for moderately severe disability of 
muscles, the type of injury is frequently a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Historically, there should be 
evidence of prolonged treatment of the wound and a record of 
consistent complaint of cardinal signs and symptom of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings are entrance and 
exit scars indicating damage of involvement of one or more 
muscle groups and palpable loss of deep fascia or muscle, and 
impaired strength and endurance.

Where damage to Muscle Group XXI (muscles of respiration) is 
involved, a noncompensable rating is assigned for slight 
muscle injuries; a 10 percent rating is assigned for moderate 
injuries; a 20 percent rating is assigned for moderately 
severe or severe injuries.  38 C.F.R. Part 4, Diagnostic Code 
5321.

Upon consideration of the evidence, the Board finds that the 
veteran's overall symptomatology is no more than moderately 
disabling.  Throughout this appeal, the veteran's service-
connected chest disorder has been manifested by pain on 
palpation along the right sternal border.  The veteran has 
also complained of shortness of breath on occasion, as well 
as chest pain on exertion or with certain movements - on 
twisting or reaching overhead while on his back- that limits 
his activities.  However, examinations of the chest have not 
revealed any palpable loss of deep fascia or muscle and in 
fact no deformity of the chest musculature has been 
demonstrated.  The exhibited symptomatology has been 
primarily subjective in nature, and does not approximate the 
criteria for a 20 percent disability evaluation under 
Diagnostic Code 5321.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran.  Schafrath, 
supra.  However, for the reasons discussed above, the Board 
concludes that a 10 percent disability rating for his 
service-connected chest disorder adequately reflects the 
level of impairment pursuant to the schedular criteria.  In 
particular, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
completely dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Although the veteran has complained of 
shortness of breath and tightness of the chest, no lung or 
heart defect has been shown on any of the physical 
examinations or x-ray reports of record.  Accordingly, the 
Board finds that Diagnostic Code 5321 for the right chest 
wall strain is the most appropriate schedular criteria for 
the evaluation of the veteran's chest disability.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the Board's 
assignment of a 10 percent disability evaluation herein.  The 
general rating criteria (38 C.F.R. §§ 4.40, 4.45) pertaining 
to pain and additional functional limitation imposed during 
flare-ups been considered, but due to the lack of objective 
evidence of deformity, weakness, loss of strength or other 
indicia of pain on movement, a higher rating is not 
warranted.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, 
assignment of an initial 10 percent disability rating, and no 
more, is warranted.

ii.  Right Herniorrhaphy

The veteran's right inguinal herniorrhaphy has been rated as 
noncompensable (0%) under Diagnostic Code 7883.  A 30 percent 
evaluation may be assigned for inguinal hernia which is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible.  When 
postoperative recurrent, readily reducible and well supported 
by truss or belt, a 10 percent evaluation may be assigned.  A 
noncompensable evaluation is assignable when not operated, 
but remediable or when small, reducible, or without true 
hernia protrusion.  Note: Add 10 percent for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. Part 4, 
Diagnostic Code 7338 (2001).

Throughout this appeal, recurrence of hernia has not been 
shown on examination.  Although the veteran has complained of 
intermittent periumbilical pain, barium enema and ultrasound 
studies have consistently been negative for any defect or 
disorder of the abdomen or abdominal wall.  Additionally, his 
surgical scar was specifically noted to be well healed on VA 
examination in 1991 and subsequent examination reports show 
normal evaluations of the skin, including the appendages.

In view of the foregoing, there is no basis upon which an 
increased rating for status postoperative residuals of a 
right herniorrhaphy may be assigned.  Consequently, the claim 
must be denied.

iii.  Conclusion

In reaching above-mentioned determinations, the Board has 
considered all relevant evidence of record, including 
treatment records and statements from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

It should be emphasized that the diagnoses and clinical 
findings rendered on the VA examinations are consistent with 
the veteran's medical history, described in detail above, and 
are essentially uncontradicted by any other recent medical 
evidence of record.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, his 
complaints and/or views as to the extent of functional 
impairment in his right chest wall and right inguinal hernia 
disorders are specifically outweighed by the medical evidence 
of record cited above.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay assertions will not support a 
finding on questions requiring medical expertise or 
knowledge).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2001).  
Although the veteran has indicated that he was afforded 
rehabilitative training by the State in which he resides, 
there is no objective evidence that the veteran's service-
connected right chest wall and right inguinal hernia 
disorders present such an exceptional or unusual disability 
pictures, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

The claim of entitlement to service connection for a back 
disability, claimed as residuals of a spinal tap, is 
reopened; to this extent only, the appeal is granted.

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a right chest wall strain is denied.

The claim of entitlement to a compensable evaluation for 
status postoperative residuals of a right herniorrhaphy is 
denied.


REMAND

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development 
needs to be accomplished before the appellant's spinal tap 
disorder claim can be considered further.

With regard to this, the Board observes that the veteran's 
service medical records indicate that he complained of back 
pain following spinal tap for repair of his right inguinal 
hernia.  In July 1998, the veteran was afforded a VA 
orthopedic examination for purposes of obtaining a medical 
nexus opinion.  The examination report reflects a diagnosis 
of chronic lumbar syndrome - uncertain etiology - alleges 
onset after spinal anesthetic block.  The orthopedic examiner 
noted that the veteran had recent x-rays of the lumbar spine 
and the chest; however, these x-ray reports were not 
available for review by the examiner.  In addition, the 
examiner indicated that due to the continuing nature of the 
nature of the veteran's back complaints, he was going to 
obtain a magnetic resonance imaging (MRI) scan of the lumbar 
spine.  An August 1998 x-ray report indicated a normal study 
of the chest.  An August 1998 MRI study of the lumbar spine 
revealed a neural arch defect at L4 and spondylosis on the 
left at that level.  However, these findings were apparently 
not reviewed by the July 1998 orthopedic examiner as an 
addendum to the examination report is not of record.  The 
CAVC has stated that the Board may only consider independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed spinal tap/low 
back disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2.  The RO should then refer the entire 
claims folder to the VA physician who 
conducted the July 1998 orthopedic 
examination of the veteran.  The doctor 
should review the claims folder and, 
based on the history of record, to 
include his examination, subsequent x-ray 
reports and MRI study of the lumbar 
spine, provide an addendum to the VA 
examination report reflecting an opinion, 
to a reasonable degree of medical 
certainty, as to whether is more likely, 
less likely or as likely as not that any 
present lumbar disorder is related to 
service either by way of incurrence or 
aggravation, or secondary to any service-
connected disorder.

If the physician is no longer available 
or is unable to provide the opinion 
requested, then the RO should refer the 
claim to another VA examiner for purposes 
of obtaining the correct diagnosis(es) 
and above-mentioned etiology opinion 
requested by the Board.  It is important 
that the physician be provided with the 
claims folder and a copy of this Remand 
for review in conjunction with the 
examination.

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
Duty to Assist Regulations, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326) are fully complied with and 
satisfied. 

4.  The RO should then re-adjudicate the 
veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination and/or study 
may result in the denial of the claim on appeal.  38 C.F.R. 
§ 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


